—Appeal by the defendant from a judgment of the County Court, Nassau County (Mogil, J.), rendered March 10, 1994, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced at trial was legally insufficient to support his conviction is unpreserved for appellate review (see, GPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of "depraved indifference” murder beyond a reasonable doubt (see, People v Sosa, 181 AD2d 532; People v Goode, 175 AD2d 181). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Furthermore, the court properly exercised its discretion by admitting into evidence a baseball bat as a demonstrative aid to the jury after receiving testimony that the model bat was similar in appearance, size, and weight to the one used by the defendant in the commission of this crime (see, People v Pike, 131 AD2d 890).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Joy, J. P., Altman, Friedmann and Krausman, JJ., concur.